DETAILED ACTION
	This Office Action is in response to the Amendments filed 04/26/2021 and the Examiner interview held 07/20/2021.  The current status of the claims filed 04/26/2021 is as follows:
	Claims 1-34 are pending.
	Claim 34 is new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Harry Wang July 22, 2021 following an interview with Hui (harry) Wang on July 20, 2021.
The application has been amended as follows:
Amendments to the claims: 
An apparatus comprising: 
a plurality of execution units to generate cache access requests responsive to executing instructions; and 
pending queue management circuitry to compare a current cache access request with entries in a pending request queue, the pending request queue to store pending cache access requests generated by the plurality of execution units, to determine whether the current cache access request can be merged with an entry in the pending request queue and, if so, to merge the current cache access request with the entry, wherein a counter is updated for the current cache access request to track a number of cache access requests including read and write cache access requests, wherein the counter is to be 
and prior to the counter reaching the threshold, when the current cache access request is a read cache access request and the current cache access request matches a pending write cache access request, reset the counter.

12.  A method comprising: 
generating cache access requests responsive to executing instructions on a plurality of execution units; 
3/13storing pending cache access requests generated by the plurality of execution units in a pending request queue; 
comparing a current cache access request with entries in the pending request queue to determine whether the current cache access request can be merged with an entry in the pending request queue; 
merging the current cache access request with the entry if the current cache access request can be merged with the entry; 
updating a counter for the current cache access request to track a number of cache access requests including read and write cache access requests, wherein the counter is to be updated for a read cache access request and updated again for a write cache access request; 
causing the pending cache access requests to be served upon the counter reaching a threshold;
and prior to the counter reaching the threshold, when the current cache access request is a read cache access request and the current cache access request matches a pending write cache access request, reset the counter.

A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations of: 
generating cache access requests responsive to executing instructions on a plurality of execution units; 
storing pending cache access requests generated by the plurality of execution units in a pending request queue; 
5/13comparing a current cache access request with entries in the pending request queue to determine whether the current cache access request can be merged with an entry in the pending request queue; 
merging the current cache access request with the entry if the current cache access request can be merged with the entry; 
updating a counter for the current cache access request to track a number of cache access requests including read and write cache access requests, wherein the counter is to be updated for a read cache access request and updated again for a write cache access request; 
and causing the pending cache access requests to be served upon the counter reaching a threshold;
and prior to the counter reaching the threshold, when the current cache access request is a read cache access request and the current cache access request matches a pending write cache access request, reset the counter
(Cancelled)


Reasons for Allowance
With respect to independent claims 1,12, and 23, the prior art does not teach or suggest “wherein prior to the counter reaching the threshold, when the current cache access request is a read cache access request and the current cache access request matches a pending write cache access request, reset the counter.” when combined with the remaining limitations of claim 1.
While Busaba, Van Doren, and Bannon teach a system that tracks and merges access request, the combination fails to teach a system that both updates and resets the counter in the manner required by the claim.   An updated search of the available prior art failed to provide a teaching, alone or in combination that would anticipate or render the claimed invention obvious.   
Claims 2-22, 13-22, and 24-33 depend upon claims 1, 12, and 23 respectively and are therefore allowed for the same reasons presented above.

 
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138       
                                                                                                                                                                                                 /William E. Baughman/Primary Examiner, Art Unit 2138